UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-4098 Name of Registrant: VanguardChester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2010 Item 1: Schedule of Investments Vanguard PRIMECAP Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Common Stocks (97.8%) Consumer Discretionary (12.5%) * DIRECTV Class A 22,671,607 769,021 1 Whirlpool Corp. 5,900,000 518,138 Sony Corp. ADR 10,650,000 284,142 * Amazon.com Inc. 2,550,000 278,613 TJX Cos. Inc. 5,920,000 248,344 * Kohl's Corp. 5,172,400 245,689 Target Corp. 4,919,000 241,867 Walt Disney Co. 5,500,000 173,250 * Bed Bath & Beyond Inc. 3,650,975 135,378 Mattel Inc. 4,247,800 89,883 Best Buy Co. Inc. 1,575,000 53,330 Lowe's Cos. Inc. 2,450,000 50,029 Carnival Corp. 1,358,000 41,066 ^,* Eastman Kodak Co. 9,000,000 39,060 Consumer Staples (1.1%) Costco Wholesale Corp. 4,400,000 241,252 Procter & Gamble Co. 510,000 30,590 Kellogg Co. 278,000 13,983 PepsiCo Inc. 44,000 2,682 Avon Products Inc. 61,500 1,630 Energy (7.2%) Noble Energy Inc. 6,300,000 380,079 EOG Resources Inc. 3,816,000 375,380 Schlumberger Ltd. 5,193,500 287,408 Peabody Energy Corp. 5,837,100 228,406 Hess Corp. 3,400,000 171,156 * Plains Exploration & Production Co. 4,000,000 82,440 EnCana Corp. 2,285,000 69,327 Cenovus Energy Inc. 2,275,000 58,672 ConocoPhillips 900,000 44,181 National Oilwell Varco Inc. 1,038,000 34,327 Petroleo Brasileiro SA ADR Type A 1,100,000 32,780 Petroleo Brasileiro SA ADR 697,830 23,950 * Southwestern Energy Co. 400,000 15,456 * Transocean Ltd. 250,000 11,582 Noble Corp. 200,000 6,182 Financials (4.0%) Marsh & McLennan Cos. Inc. 17,500,000 394,625 * Berkshire Hathaway Inc. Class B 2,650,000 211,178 Discover Financial Services 10,140,800 141,768 Chubb Corp. 2,550,000 127,526 Bank of New York Mellon Corp. 1,900,000 46,911 Aflac Inc. 800,000 34,136 Progressive Corp. 1,500,000 28,080 Wells Fargo & Co. 800,000 20,480 Health Care (23.2%) * Amgen Inc. 20,600,000 1,083,560 Eli Lilly & Co. 29,374,500 984,046 Novartis AG ADR 17,639,765 852,353 Medtronic Inc. 21,681,652 786,394 Roche Holding AG 5,136,400 706,983 * Biogen Idec Inc. 12,550,400 595,516 * Millipore Corp. 2,604,000 277,717 * Boston Scientific Corp. 44,716,962 259,358 * Life Technologies Corp. 3,106,000 146,759 GlaxoSmithKline PLC ADR 3,210,000 109,172 Johnson & Johnson 1,000,000 59,060 Sanofi-Aventis SA ADR 165,000 4,960 Industrials (14.1%) FedEx Corp. 13,242,470 928,430 CH Robinson Worldwide Inc. 8,166,000 454,519 Southwest Airlines Co. 34,521,300 383,532 Honeywell International Inc. 8,354,500 326,076 Caterpillar Inc. 5,200,400 312,388 United Parcel Service Inc. Class B 3,520,000 200,253 Boeing Co. 3,140,000 197,035 Union Pacific Corp. 2,434,700 169,236 Deere & Co. 2,438,700 135,787 *,1 Alaska Air Group Inc. 2,410,000 108,329 * AMR Corp. 15,504,550 105,121 Canadian Pacific Railway Ltd. 1,841,800 98,757 Donaldson Co. Inc. 1,600,000 68,240 Expeditors International of Washington Inc. 1,030,000 35,545 Granite Construction Inc. 1,500,000 35,370 Pall Corp. 205,000 7,046 Norfolk Southern Corp. 53,100 2,817 Information Technology (29.7%) * Google Inc. Class A 1,789,300 796,149 Oracle Corp. 36,830,800 790,389 Texas Instruments Inc. 31,235,000 727,151 * Adobe Systems Inc. 24,090,000 636,699 Microsoft Corp. 27,290,000 627,943 *,1 Intuit Inc. 17,300,000 601,521 Hewlett-Packard Co. 8,305,000 359,440 * EMC Corp. 19,046,800 348,556 QUALCOMM Inc. 10,208,000 335,231 Telefonaktiebolaget LM Ericsson ADR 26,000,000 286,520 Intel Corp. 14,550,000 282,998 Corning Inc. 16,280,400 262,928 * Micron Technology Inc. 20,000,000 169,800 * Citrix Systems Inc. 4,000,000 168,920 * Symantec Corp. 12,009,200 166,688 Accenture PLC Class A 4,136,200 159,864 * NVIDIA Corp. 15,250,000 155,703 Applied Materials Inc. 8,894,600 106,913 1 Plantronics Inc. 3,701,500 105,863 ASML Holding NV 3,492,500 95,939 * Motorola Inc. 12,870,000 83,912 KLA-Tencor Corp. 2,920,000 81,410 * Rambus Inc. 2,500,000 43,800 * eBay Inc. 1,800,000 35,298 * Cisco Systems Inc. 1,625,000 34,629 * Dell Inc. 1,150,000 13,869 * Entegris Inc. 2,583,472 10,256 Activision Blizzard Inc. 625,000 6,556 * Apple Inc. 23,000 5,785 Altera Corp. 225,000 5,582 Materials (5.7%) Potash Corp. of Saskatchewan Inc. 6,300,000 543,312 Monsanto Co. 10,232,360 472,940 Praxair Inc. 1,850,000 140,582 Weyerhaeuser Co. 2,225,000 78,320 Vulcan Materials Co. 1,515,000 66,402 Domtar Corp. 1,023,560 50,308 Alcoa Inc. 4,854,000 48,831 Freeport-McMoRan Copper & Gold Inc. 600,000 35,478 Telecommunication Services (0.2%) * Sprint Nextel Corp. 10,530,000 44,647 Utilities (0.1%) * AES Corp. 1,922,600 17,765 NextEra Energy Inc. 179,440 8,749 Total Common Stocks (Cost $20,814,034) Market Value Coupon Shares ($000) Temporary Cash Investment (2.5%) Money Market Fund (2.5%) 2,3 Vanguard Market Liquidity Fund (Cost $625,326) 0.286% 625,325,846 625,326 Total Investments (100.3%) (Cost $21,439,360) Other Assets and Liabilities-Net (-0.3%) 3 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $2,170,000. * Non-income-producing security. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $2,500,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to PRIMECAP Fund procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B . Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Sept. 30, 2009 from June 30, 2010 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Alaska Air Group Inc. 64,564    108,329 Intuit, Inc. 493,050    601,521 Millipore Corp. 198,331  22,923  NA 1 Plantronics Inc. 99,237   555 105,863 Whirlpool Corp 418,711  8,480 7,684 518,138 1,273,893 8,239 1,333,851 1 Not applicable  At June 30, 2010, the issuer was not an affiliated company of the fund. D. Various inputs may be used to determine the value of the fund's investments. These inputs summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of June 30, 2010, based on the inputs used to value them: PRIMECAP Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000 Common Stocks 24,024,999 706,983  Temporary Cash Investments 625,326   Total 24,650,325 706,983  E. At June 30, 2010, the cost of investment securities for tax purposes was $21,439,360,000. Net unrealized appreciation of investment securities for tax purposes was $3,917,948,000, consisting of unrealized gains of $7,359,781,000 on securities that had risen in value since their purchase and $3,441,833,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement Income Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (23.3%) Vanguard Total Stock Market Index Fund Investor Shares 28,875,462 738,923 International Stock Funds (5.8%) Vanguard European Stock Index Fund Investor Shares 4,059,789 87,529 Vanguard Pacific Stock Index Fund Investor Shares 5,489,951 49,465 Vanguard Emerging Markets Stock Index Fund Investor Shares 1,998,309 48,199 Bond Funds (65.8%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 135,760,101 1,441,772 Vanguard Inflation-Protected Securities Fund Investor Shares 49,652,406 643,992 Money Market Funds (5.1%) Vanguard Prime Money Market Fund Investor Shares 159,117,318 159,117 1 Vanguard Market Liquidity Fund, 0.286% 1,142,212 1,142 Total Investment Companies (Cost $3,138,493) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A . Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2010, the cost of investment securities for tax purposes was $3,138,493,000. Net unrealized appreciation of investment securities for tax purposes was $31,646,000, consisting of unrealized gains of $108,699,000 on securities that had risen in value since their purchase and $77,053,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2005 Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (27.8%) Vanguard Total Stock Market Index Fund Investor Shares 22,011,949 563,286 International Stock Funds (7.1%) Vanguard European Stock Index Fund Investor Shares 3,157,862 68,084 Vanguard Pacific Stock Index Fund Investor Shares 4,333,266 39,043 Vanguard Emerging Markets Stock Index Fund Investor Shares 1,541,186 37,173 Bond Funds (61.6%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 84,136,101 893,525 Vanguard Inflation-Protected Securities Fund Investor Shares 27,330,974 354,483 Money Market Fund (3.5%) Vanguard Prime Money Market Fund Investor Shares 70,730,000 70,730 Total Investments (100.0%) (Cost $2,026,327) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. A . Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2010, the cost of investment securities for tax purposes was $2,026,327,000. Net unrealized depreciation of investment securities for tax purposes was $3,000, consisting of unrealized gains of $74,269,000 on securities that had risen in value since their purchase and $74,272,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2010 Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (39.4%) Vanguard Total Stock Market Index Fund Investor Shares 57,987,562 1,483,902 International Stock Funds (9.9%) Vanguard European Stock Index Fund Investor Shares 8,159,436 175,918 Vanguard Pacific Stock Index Fund Investor Shares 11,107,147 100,075 Vanguard Emerging Markets Stock Index Fund Investor Shares 4,058,090 97,881 Bond Funds (50.7%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 143,720,758 1,526,314 Vanguard Inflation-Protected Securities Fund Investor Shares 29,853,280 387,197 Total Investment Companies (Cost $4,019,308) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.286% (Cost $150) 149,961 150 Total Investments (100.0%) (Cost $4,019,458) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A . Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2010, the cost of investment securities for tax purposes was $4,019,458,000. Net unrealized depreciation of investment securities for tax purposes was $248,021,000, consisting of unrealized gains of $97,494,000 on securities that had risen in value since their purchase and $345,515,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2015 Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (47.2%) Vanguard Total Stock Market Index Fund Investor Shares 201,311,116 5,151,551 International Stock Funds (12.0%) Vanguard European Stock Index Fund Investor Shares 28,804,258 621,020 Vanguard Pacific Stock Index Fund Investor Shares 39,095,591 352,251 Vanguard Emerging Markets Stock Index Fund Investor Shares 13,999,954 337,679 Bond Fund (40.8%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 419,244,254 4,452,374 Total Investment Companies (Cost $11,458,638) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.286% (Cost $3,645) 3,644,544 3,645 Total Investments (100.0%) (Cost $11,462,283) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A . Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2010, the cost of investment securities for tax purposes was $11,462,283,000. Net unrealized depreciation of investment securities for tax purposes was $543,763,000, consisting of unrealized gains of $254,905,000 on securities that had risen in value since their purchase and $798,668,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2020 Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (53.5%) Vanguard Total Stock Market Index Fund Investor Shares 156,408,934 4,002,505 International Stock Funds (13.5%) Vanguard European Stock Index Fund Investor Shares 22,302,076 480,833 Vanguard Pacific Stock Index Fund Investor Shares 29,904,943 269,443 Vanguard Emerging Markets Stock Index Fund Investor Shares 10,806,435 260,651 Bond Fund (32.9%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 232,234,221 2,466,327 Total Investment Companies (Cost $8,022,199) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.286% (Cost $1,043) 1,042,735 1,043 Total Investments (99.9%) (Cost $8,023,242) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A . Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2010, the cost of investment securities for tax purposes was $8,023,242,000. Net unrealized depreciation of investment securities for tax purposes was $542,440,000, consisting of unrealized gains of $119,667,000 on securities that had risen in value since their purchase and $662,107,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2025 Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (59.2%) Vanguard Total Stock Market Index Fund Investor Shares 269,088,266 6,885,969 International Stock Funds (15.1%) Vanguard European Stock Index Fund Investor Shares 38,426,813 828,482 Vanguard Pacific Stock Index Fund Investor Shares 52,005,295 468,568 Vanguard Emerging Markets Stock Index Fund Investor Shares 18,926,931 456,517 Bond Fund (25.6%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 280,265,782 2,976,423 Total Investment Companies (Cost $12,493,725) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.286% (Cost $2,109) 2,109,482 2,109 Total Investments (99.9%) (Cost $12,495,834) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A . Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2010, the cost of investment securities for tax purposes was $12,495,834,000. Net unrealized depreciation of investment securities for tax purposes was $877,766,000, consisting of unrealized gains of $178,436,000 on securities that had risen in value since their purchase and $1,056,202,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2030 Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Investment Companies (99.8%) U.S. Stock Fund (65.3%) Vanguard Total Stock Market Index Fund Investor Shares 136,108,186 3,483,008 International Stock Funds (16.5%) Vanguard European Stock Index Fund Investor Shares 19,425,162 418,807 Vanguard Pacific Stock Index Fund Investor Shares 26,184,793 235,925 Vanguard Emerging Markets Stock Index Fund Investor Shares 9,360,953 225,786 Bond Fund (18.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 90,388,873 959,930 Total Investment Companies (Cost $5,762,870) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.286% (Cost $3,396) 3,396,070 3,396 Total Investments (99.9%) (Cost $5,766,266) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A . Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2010, the cost of investment securities for tax purposes was $5,766,266,000. Net unrealized depreciation of investment securities for tax purposes was $439,414,000, consisting of unrealized gains of $46,101,000 on securities that had risen in value since their purchase and $485,515,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2035 Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (71.3%) Vanguard Total Stock Market Index Fund Investor Shares 217,960,761 5,577,616 International Stock Funds (18.2%) Vanguard European Stock Index Fund Investor Shares 31,261,518 673,998 Vanguard Pacific Stock Index Fund Investor Shares 42,083,876 379,176 Vanguard Emerging Markets Stock Index Fund Investor Shares 15,313,919 369,372 Bond Fund (10.4%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 76,671,448 814,250 Total Investment Companies (Cost $8,573,323) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.286% (Cost $2,271) 2,270,903 2,271 Total Investments (99.9%) (Cost $8,575,594) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A . Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2010, the cost of investment securities for tax purposes was $8,575,594,000. Net unrealized depreciation of investment securities for tax purposes was $758,911,000, consisting of unrealized gains of $60,675,000 on securities that had risen in value since their purchase and $819,586,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2040 Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Investment Companies (99.8%) U.S. Stock Fund (71.6%) Vanguard Total Stock Market Index Fund Investor Shares 88,878,147 2,274,392 International Stock Funds (18.1%) Vanguard European Stock Index Fund Investor Shares 12,668,337 273,129 Vanguard Pacific Stock Index Fund Investor Shares 16,903,282 152,299 Vanguard Emerging Markets Stock Index Fund Investor Shares 6,183,747 149,152 Bond Fund (10.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 30,158,851 320,287 Total Investment Companies (Cost $3,384,859) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.286% (Cost $1,120) 1,120,143 1,120 Total Investments (99.8%) (Cost $3,385,979) Other Assets and Liabilities-Net (0.2%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A . Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2010, the cost of investment securities for tax purposes was $3,385,979,000. Net unrealized depreciation of investment securities for tax purposes was $215,600,000, consisting of unrealized gains of $20,076,000 on securities that had risen in value since their purchase and $235,676,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2045 Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Investment Companies (99.8%) U.S. Stock Fund (71.5%) Vanguard Total Stock Market Index Fund Investor Shares 116,248,948 2,974,810 International Stock Funds (18.2%) Vanguard European Stock Index Fund Investor Shares 16,685,374 359,737 Vanguard Pacific Stock Index Fund Investor Shares 22,363,555 201,496 Vanguard Emerging Markets Stock Index Fund Investor Shares 8,167,593 197,002 Bond Fund (10.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 39,517,768 419,679 Total Investment Companies (Cost $4,522,466) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.286% (Cost $1,950) 1,950,409 1,950 Total Investments (99.9%) (Cost $4,524,416) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A . Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2010, the cost of investment securities for tax purposes was $4,524,416,000. Net unrealized depreciation of investment securities for tax purposes was $369,742,000, consisting of unrealized gains of $29,035,000 on securities that had risen in value since their purchase and $398,777,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2050 Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Investment Companies (99.7%) U.S. Stock Fund (71.6%) Vanguard Total Stock Market Index Fund Investor Shares 35,498,427 908,405 International Stock Funds (18.0%) Vanguard European Stock Index Fund Investor Shares 5,037,136 108,601 Vanguard Pacific Stock Index Fund Investor Shares 6,704,342 60,406 Vanguard Emerging Markets Stock Index Fund Investor Shares 2,450,971 59,117 Bond Fund (10.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 12,032,059 127,781 Total Investment Companies (Cost $1,320,733) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.286% (Cost $936) 936,379 936 Total Investments (99.8%) (Cost $1,321,669) Other Assets and Liabilities-Net (0.2%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A . Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At June 30, 2010, the cost of investment securities for tax purposes was $1,321,699,000. Net unrealized depreciation of investment securities for tax purposes was $56,423,000, consisting of unrealized gains of $9,477,000 on securities that had risen in value since their purchase and $65,900,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARDCHESTER FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD
